DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 10/27/21, Applicants elected Group III, claims 19-21 and 23-25, as drawn to the species of pruritus. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, this restriction is deemed proper and is made FINAL. However, upon further examination, all species in claims 20 and 24 have been examined.

B.	Claims 1-5, 9, 11-13, 15-17, 19-21, 23-25, 27-29, 31, 33, 34, 36, 37, 39, 42, 43, 46, 47, 50, 51, 54-60, 63, 64, 67, 70, 71, 74 and 77 are pending. Claims 1-5, 9, 11-13, 15-17, 27-29, 31, 33, 34, 36, 37, 39, 42, 43, 46, 47, 50, 51, 54-60, 63, 64, 67, 70, 71, 74 and 77 are withdrawn as being drawn to non-elected inventions. Claims 19-21 and 23-25 are the subject of this Office Action.




2. Specification
A.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

B.	The listing of references on pages 75-77, 79-84 and 99-101 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	

3. Claim Objections
Claim 23 is objected to since there is a space after the hyphen.
4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



A.	Claims 19-21 and 23-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for activation of MrgprX4 by lamotrigine (LTG) and identifying a role for MrgprX4 and MrgprA1 in SJS, does not reasonably provide enablement for a method of treating any and all GPCR-mediated conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming a method of treating any and all GPCR-mediated conditions. Claims 20 and 24 do limit the conditions. However, the breadth is still excessive given the minimal guidance and working examples.
Example 2 (p71) of the specification discloses that LTG can activate MrgprX4. However, Applicants provide no guidance or working examples of treating (inhibiting or otherwise affecting) any adverse drug reaction. Given this, it is not predictable how antagonizing MrgprX4 can be used to treat adverse drug reactions, or any reaction other than with LTG. 
Examples 5 and 6 discuss role of A1 and X4 in SJS, as determined via transgenics, but Applicants have not shown agonizing/antagonizing these receptors would lead to any treatment. Examples 7 and 8 discuss pruritus; however, the discussion is drawn to a cluster, not to X4 or A1 specifically. In addition, page 91 discusses cholestasis and paragraph [0395] discloses that bilirubin interacts with MrgprA1 to induce itch, but no data regarding the treatment of cholestasis can be found.
In addition, claim 19 is drawn to antagonizing one or both of MrgprX4 and MrgprA1 in order to treat pain and pruritus. However, claim 23 is drawn to agonizing one or both receptors for the same purpose. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.



B.	Claims 19-21 and 23-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the small molecules for MrgprX4 (pages 102-103), QWF for MrgprA1 and the MrgprX4 antagonists antibodies in paragraph [0038] of the specification, does not reasonably provide enablement for a method of treating using any other agonists/antagonists. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Similar to the issue below regarding written description, the breadth of the claims is excessive regarding the use of any MrgprX4 and MrgprA1 agonists or antagonists other than the small molecules for MrgprX4 (pages 102-103), QWF for MrgprA1 and the MrgprX4 antagonists antibodies in paragraph [0038] of the specification. Other than these, no guidance or working examples of any other ligands are provided.
 	Small molecules are taught on pages 102-103 of the specification. However, these are only to MrgprX4. No small molecule agonists or antagonists, nor agonist/antagonist antibodies are disclosed for MrgprA1. The only apparent ligand potentially useful in the claimed methods for MrgprA1 is QWF (bottom of page 97). In addition, the small molecules disclosed for MrgprX4 agonism are inverse agonists. Therefore, only inverse agonists appear to be described, not the genus of agonists. Similarly, no agonistic antibodies have been described for MrgprX4. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.

	








5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 19-21 and 23-25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Other than being an agonist or antagonist to ArgprX4 and A1, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid, protein, or small molecule class are missing from the disclosure. No common structural attributes identify the members of the genus. 
Small molecules are taught on pages 102-103 of the specification. However, these are only to MrgprX4. No small molecule agonists or antagonists, nor agonist/antagonist antibodies are described for MrgprA1. The only apparent ligand potentially useful in the claimed methods for MrgprA1 is QWF (bottom of page 97). In addition, the small molecules described for MrgprX4 agonism are inverse agonists. Therefore, only inverse agonists appear to be described, not the genus of agonists. Similarly, no agonistic antibodies have been described for MrgprX4. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the small molecules for MrgprX4 as well as QWF and the MrgprX4 antagonists antibodies in paragraph [0038] of the specification, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.






6. Conclusion
	No claim is allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647